

115 HR 3395 IH: 529 Opening Paths To Invest in Our Nation’s Students Act
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3395IN THE HOUSE OF REPRESENTATIVESJuly 25, 2017Mr. Meehan (for himself and Mr. Norcross) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow tax free distributions from section 529 college
			 savings plans for certain expenses associated with registered
			 apprenticeship programs.
	
 1.Short titleThis Act may be cited as the 529 Opening Paths To Invest in Our Nation’s Students Act or as the 529 OPTIONS Act. 2.Distributions from qualified tuition programs for certain expenses associated with registered apprenticeship programs (a)In generalSection 529(e)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (C)Certain expenses associated with registered apprenticeship programsThe term qualified higher education expenses shall include— (i)books, supplies, and equipment required for the enrollment or attendance of a designated beneficiary in an apprenticeship program registered and certified with the Secretary of Labor under section 1 of the National Apprenticeship Act (29 U.S.C. 50),
 (ii)child care at a licensed day care center, and transportation, in connection with such enrollment or attendance, and
 (iii)costs associated with obtaining an industry certification, or other type of credential, in connection with such enrollment or attendance or in connection with the completion of such program..
 (b)Effective dateThe amendment made by this section shall apply to expenses paid or incurred after the date of the enactment of this Act, in taxable years ending after such date.
			